DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2020/0403669) in view of Chen et al. (US Pub. 2019/0074884).
Regarding claims 1, 9 and 13, Park teaches a signaling transmission method, comprising: determining, by user equipment (UE), a quantity of antenna ports, wherein the quantity of antenna ports is a quantity of antenna ports used by the UE to send an uplink reference signal (“the number X of TRX antennas/ports of the UE” in [0383]); sending, by the UE, the uplink reference signal to a base station based on the quantity of antenna ports (see Uplink Reference Signal in step S1302 in Figure 13); receiving, by the UE, downlink control information sent by the base station (see Downlink Control Information in step S1303 in Figure 13); and determining, by the UE, a precoding matrix indicator (PMI) of each sub-band based on the downlink control information and the frequency domain resource 
Regarding claims 5 and 17, Park teaches the receiving, by the UE, downlink control information sent by the base station comprises: receiving, by the UE at different moments, at least two pieces of signaling sent by the base station, wherein each piece of signaling comprises a PMI of at least one sub-band (“a precoding indication (e.g., U1 and/or U2, or TPMI)” in [0446]), and wherein the UE obtains the PMI of the sub-band through the at least two pieces of received signaling (“the precoding indication may be divided into a first precoding indication (i.e., U1) having a wideband attribute and a second precoding indication (U2) indicated for each subband” in [0447]).
Regarding claims 6 and 18, Park teaches the UE determines a time interval, and wherein the UE receives the at least two pieces of signaling within the time interval (“the second precoding indication U2 may be transmitted while being jointly encoded with uplink resource allocation information scheduled to the UE” in [0447]).
Regarding claims 7 and 19, Park teaches the UE receives a time interval indication sent by the base station, and wherein the time interval indication is used to indicate the time interval (“the second precoding indication U2 may be transmitted while being jointly encoded with uplink resource allocation information scheduled to the UE” in [0447]).
.
Allowable Subject Matter
Claims 2-4, 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414